DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments 
In view of the appeal brief filed on 08/30/2021, PROSECUTION IS HEREBY REOPENED. A quayle action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Ashley K Buran/             Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                           
With respect to the specific arguments on in the brief filed 08/30/2021 have been fully considered and are persuasive in the respect that the specific limitations of “comprises a first flow vector of a contrast agent representing a first flow magnitude and a two-dimensional flow 
Arguments presented on page 23, second paragraph of the brief filed 08/30/2021 states:

“In the Fifth Office Action (at pages 7-8), the Examiner referred to FIG. 4 and paragraphs [0030], [0033] and [0049] to disclose "wherein a pixel of the two- dimensional flow maps comprises a first flow vector of a contrast agent representing a first flow magnitude and a two-dimensional flow direction of the contrast agent." Appellant respectfully disagrees. Paragraph [0030] of Heigl describes FIGS. l(e)-(g) that show frames acquired at different acquisition system
angulations, wherein the change in filling is visible from frame to frame. Each pixel of each frame or image itself does not appear to represent a flow vector as recited in this claim”.

In response to the above argument that the references fail to show certain features of applicant’s invention, it is noted that independent claim 1 recites “wherein a pixel of the two-dimensional flow maps…”, the specific features upon which relied upon in the above argument (i.e., “each pixel of each frame or image”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, it is noted that the “pixel of the two-dimensional flow maps” recited in independent claim 1 which comprises “a first flow vector of a contrast agent representing a first flow magnitude…” does not specify that the vector as being for each pixel. Regarding the “frame-to-frame” from the above arguments in reference to Heigl, does not exclude Heigl is teaching the limitations of independent claims 4 and 18, because neither independent claim recites any pixel(s) in association with the recited vector(s).

“… The confidence value is a function of the length of the X-ray path that intersects a vessel-like structure for a given pair of source and detector elements (hereinafter "intersection length"), and/or the total number of vessel-like structures intersected along this path, which has nothing whatsoever to do with the flow vector of a contrast agent representing a first flow magnitude and a two-dimensional flow direction of the contrast agent between two temporally adjacent projection images”.

In response to the above argument that the references fail to show certain features of applicant’s invention, it is noted that the specific features upon which relied upon in the above argument (i.e., “the flow vector of a contrast agent representing a first flow magnitude and a two-dimensional flow direction of the contrast agent between two temporally adjacent projection images”) are not recited in the rejected claim(s) 4 and 18.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Arguments presented on pages 22-24 in the appeal brief filed 08/30/2021 are persuasive in that these limitation of “comprises a first flow vector of a contrast agent representing a first flow magnitude and a two-dimensional flow direction of the contrast agent, and wherein a voxel of the reconstructed three-dimensional flow map comprises a second flow vector of the contrast agent representing a second flow magnitude and a three-dimensional flow direction of the contrast agent” are not taught by primary reference Heigl et al..
The claims are patentably distinguished over the closest prior art Heigl et al. (US20140376791), which discloses a non-transitory computer readable medium embodying a program of instructions executable by machine to perform steps comprising receiving an existing four-dimensional digital subtraction angiography (DSA) dataset; registering pairs of temporally adjacent projection images deriving from corresponding four-dimensional image volumes that 
Also, the claims are patentably distinguished over the secondary prior art reference Davis et al. (“4D Digital Subtraction Angiography: Implementation and Demonstration of Feasibility”) discloses sorting the two-dimensional flow maps according to heart phases to generate sorted two-dimensional flow maps; but does not explicitly disclose the reconstruction of the three-dimensional flow map as being by backprojecting flow vectors in the sorted two-dimensional flow maps and algebraically combining the flow vectors in a three-dimensional space, nor the vectors representing a three-dimensional flow direction of the contrast agent.

Therefore, the referenced prior art combination do not render obvious “comprises a first flow vector of a contrast agent representing a first flow magnitude and a two-dimensional flow direction of the contrast agent, and wherein a voxel of the reconstructed three-dimensional flow map comprises a second flow vector of the contrast agent representing a second flow magnitude and a three-dimensional flow direction of the contrast agent” as recited in the independent claim.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims are objected to under 37 CFR 1.75(a) as not particularly pointing out and distinctly claiming the subject matter applicant regards as the invention. The following informalities should be corrected:
in claim 1, it is unclear whether the “flow vectors” includes the first flow vector, or whether it represents a different set. It is also unclear how the second flow vector which is introduced following the “flow vectors” are introduced as being which are also associated with the two-dimensional flow maps as recited in claim 1 and also “flow vectors” which are determined by using a projection-based flow calculation method for “determining the two-dimensional flow maps” as recited in claim 11.
In the first paragraph on page sixteen of the appeal brief filed 08/30/2021 states:
“The "flow vectors" that are backprojected and algebraically combined is recited in claims 1, 4 and 18 as "flow vectors in the sorted two-dimensional flow maps." The sorted two-dimensional flow maps were derived by sorting the two-dimensional flow maps with the first flow vector of the contrast agent”

Therefore, the above argument serves as evidence that the flow vectors correspond to the “first flow vector” and claim 1 should be amended so as to recite:
the “first flow vector of a plurality of flow vectors” (since each is associated with the two-dimensional flow maps) limitation in lines 8-9 and then followed by the amendment “by backprojecting the plurality of flow vectors” in line 15.
the “second vector” limitation in claim 1 should be amended to 3D three-dimensional flow 
It should be noted that the issue presented above does not appear to apply to claims 4/18 (these claims combine the same flow vectors introduced, as consistent with disclose of the appeal brief and specification).
however, to resolve the issue presented above regarding claim 11, the applicant must amend claim 11 by inserting “the” or “said” in front of “flow vectors” limitation in line 2.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793